Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Species A1) Compound A of formula (I) and B1) R5 and R6 are the same group comprising a C2-C20 alkenyl group or a hydrogen atom, and more specifically where each of R5 and R6 is a vinyl group in the response to species election requirement filed November 26, 2021 is acknowledged.  The traversal is on the ground(s) that the amended Claim 1 is now included the limitation of Claim 2, where the subject matter of Claim 2 was indicated both novel and inventive in the corresponding International Search Report and Written Opinion of the priority PCT application. Therefore, after further reconsideration, the foregoing species election requirement is removed. Claim 16 is deleted. Claims 1-2 are amendment. Now, Claims 1-15 and 17-18 are pending.

Claim Objections
2.	Claims 1-15 and 17-18 are objected to because of the following informalities:  
	In Claim 1 (line 6), Applicant is advised to replace “between” with -- from --.
	In Claims 9 (lines 1-2) and 17 (lines 1-2), Applicant is advised to remove “further comprising component (D),”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 3-6, 9-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 In Claim 3 (4th line from bottom), “alkenyl” causes confusion because R7 is indeed a divalent radical. 
	
5.	Claim 1 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
	Ozai (US 2014 0203323) discloses a primer composition comprising a polyorganosiloxane containing both (meth)acryloxy groups and Si-H groups, and an addition reaction curing silicone composition containing vinyl functional polyorganopolysiloxane. ([0051]-[0055] and [0074]) However, Ozai does not teach or fairly suggest the presently claimed siloxane-based polymer derived from combination (i) or combination (ii).

6.	Claims 2-15 and 17-18 would be allowable if rewritten to overcome the claim objection(s) and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 5 above.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 15, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765